DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, from which claim 21 depends, requires “a sound suppressor comprising: a housing for receiving gas from a device…” and claim 21 then requires managing a direction of the gas from the device selected from the sound suppressor, a suppressor canister, and a firearm.  It is unclear how the device, which supplies gas to the sound suppressor in claim 1, can also be the sound suppressor in accordance with Applicant’s disclosure, as the claim states that the device can be selected from the sound suppressor, a suppressor canister, and a firearm.  The claim language is confusing and requires correction.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15, 17-19 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bourderionnet (FR 2766870 A1 – see translation provided by Examiner).
	With respect to claim 1, Bourderionnet teaches a sound suppressor (Figure 1) comprising: a housing (A/E) for receiving a gas (see arrow indicating gas flow) from a device (see devices listed in last ¶ of translation, page 1, and discussion of motorcycles/mopeds in 1st ¶, page 2), the housing (A/E) including: a plurality of ports (defined by cylindrical holes in pierced tubes A and E) for operating as whistles to suppress sound produced by the gas using destructive interference of the sound (see translation, page 2, sections beginning with “The basic device” and “The device works as follows”).  It is noted that Applicant uses the term whistle to essentially describe a port or passage for passing sound that is tuned to a particle frequency/pitch, which is also the function of the openings in tubes A and E of Bourderionnet, as any opening in a gas flow device will be “tuned” based on dimensions of said opening relative to the gas flow through the device, as is well known the art.  Further, the device is “tuned” such that sounds from the openings of tube E cancels the sounds from tube A.
	With respect to claim 2, Bourderionnet teaches wherein the plurality of ports (of tubes A and E) are inherently at least partially out of phase with respect to time to create the destructive interference, as is it is well known and further acknowledged in Applicant’s Background section of the Specificity, that sound waves must be out of phase with one another so as to cancel, or destructively interfere with each other.  
	With respect to claim 3, Bourderionnet teaches wherein the gas is generated by combustion in the device (see devices listed in last ¶ of translation, page 1, and discussion of motorcycles/mopeds in 1st ¶, page 2).
	With respect to claim 4, Bourderionnet teaches wherein the device is selected from a firearm (see devices listed in last ¶ of translation, page 1), an artillery unit, a cannon, a pistol, and a rifle.  
	With respect to claim 5, Bourderionnet teaches wherein the device is selected from an all-terrain vehicle (ATV), an automobile, a truck, a train, a generator, a boat engine, and an airplane engine (see devices listed in last ¶ of translation, page 1 – note that turbo propellers are a commonly used in aircraft and boat engines).  
	With respect to claim 6, Bourderionnet teaches wherein the plurality of ports (of tubes A and E) are configured to be tuned to a predetermined frequency.  As noted above, any opening in a gas flow device will be “tuned” based on dimensions of said opening relative to the gas flow through the device, as is well known the art.  Further, because the device of Bourderionnet is explicitly designed for sounds from pipe A to be canceled by sounds from tube E, the openings, which are of differing dimensions in each of tubes A and E, are inherently “tuned” based on their respective dimensions so as to allow for the sounds to cancel one another.
	With respect to claim 7, Bourderionnet teaches wherein the housing further includes: a baffle (C) to delay a pressure wave of the gas from arriving at a first port (could be one of ports of pipe #E), thereby causing the destructive interference.  
	With respect to claim 8, Bourderionnet teaches wherein at least a pair of ports (defined by ports from tube A and tube E, which cause sounds to interfere with each other, constituting the “pair” as claimed) are positioned a distance apart, bringing the soundwaves out of phase, thereby causing the destructive interference.  As discussed in the rejection of claim 2 above, it is well known and further acknowledged in Applicant’s Background section of the Specification, that sound waves must be out of phase with one another so as to cancel, or destructively interfere with each other.
	With respect to claim 9, Bourderionnet teaches a sound suppressor (Figure 1) comprising: a housing (A/E) including: an inlet for receiving a gas (see arrow indicating gas flow) from a device (see devices listed in last ¶ of translation, page 1, and discussion of motorcycles/mopeds in 1st ¶, page 2), and a plurality of ports (defined by cylindrical holes in pierced tubes A and E) for operating as whistles to suppress sound produced by the gas using destructive interference of the sound (see translation, page 2, sections beginning with “The basic device” and “The device works as follows”).  It is noted that Applicant uses the term whistle to essentially describe a port or passage for passing sound that is tuned to a particle frequency/pitch, which is also the function of the openings in tubes A and E of Bourderionnet, as any opening in a gas flow device will be “tuned” based on dimensions of said opening relative to the gas flow through the device, as is well known the art.  Further, the device is “tuned” such that sounds from the openings of tube E cancels the sounds from tube A.
	With respect to claim 10, Bourderionnet teaches wherein the plurality of ports (of tubes A and E) are inherently at least partially out of phase with respect to time to create the destructive interference, as is it is well known and further acknowledged in Applicant’s Background section of the Specificity, that sound waves must be out of phase with one another so as to cancel, or destructively interfere with each other.  
	With respect to claim 11, Bourderionnet teaches wherein the gas is generated by combustion in the device (see devices listed in last ¶ of translation, page 1, and discussion of motorcycles/mopeds in 1st ¶, page 2).
	With respect to claim 12, Bourderionnet teaches wherein the device is selected from a firearm (see devices listed in last ¶ of translation, page 1), an artillery unit, a cannon, a pistol, and a rifle.  
	With respect to claim 13, Bourderionnet teaches wherein the device is selected from an all-terrain vehicle (ATV), an automobile, a truck, a train, a generator, a boat engine, and an airplane engine (see devices listed in last ¶ of translation, page 1 – note that turbo propellers are a commonly used in aircraft and boat engines).  
	With respect to claim 14, Bourderionnet teaches wherein the plurality of ports (of tubes A and E) are configured to be tuned to a predetermined frequency.  As noted above, any opening in a gas flow device will be “tuned” based on dimensions of said opening relative to the gas flow through the device, as is well known the art.  Further, because the device of Bourderionnet is explicitly designed for sounds from pipe A to be canceled by sounds from tube E, the openings, which are of differing dimensions in each of tubes A and E, as inherently “tuned” based on their respective dimensions so as to allow for the sounds to cancel one another.
	With respect to claim 15, Bourderionnet teaches wherein the housing further includes: a baffle (C) to delay a pressure wave of the gas from arriving at a first port (could be one of ports of pipe #E), thereby causing the destructive interference.  
	With respect to claim 17, Bourderionnet teaches method for suppressing sound from a device (Figure 1) comprising: receiving, at a housing (A/E), a gas (see arrow indicating gas flow) from a device (see devices listed in last ¶ of translation, page 1, and discussion of motorcycles/mopeds in 1st ¶, page 2); directing the gas to a plurality of ports (defined by cylindrical holes in pierced tubes A and E) in the housing (A/E), with the plurality of ports operating as whistles; and using destructive interference of sound generated by the gas, thereby suppressing the sound (see translation, page 2, sections beginning with “The basic device” and “The device works as follows”).  It is noted that Applicant uses the term whistle to essentially describe a port or passage for passing sound that is tuned to a particle frequency/pitch, which is also the function of the openings in tubes A and E of Bourderionnet, as any opening in a gas flow device will be “tuned” based on dimensions of said opening relative to the gas flow through the device, as is well known the art.  Further, the device is “tuned” such that sounds from the openings of tube E cancels the sounds from tube A.  Still further, the claimed method is necessitated by the product structure.
	With respect to claim 18, Bourderionnet teaches further comprising: generating the gas by combustion in the device (see devices listed in last ¶ of translation, page 1, and discussion of motorcycles/mopeds in 1st ¶, page 2).
	With respect to claim 19, Bourderionnet teaches further comprising: directing the gas to a baffle (C); and delaying a pressure wave of the gas from arriving at a first port, (could be one of ports of pipe #E), thereby causing the destructive interference.  
	With respect to claim 21, Bourderionnet teaches further comprising: a structure selected from a cover (D), a sheath, and an obstruction, wherein the structure is adjacent and exterior to one or more of the plurality of ports (ports of tubes A/E) for managing a direction of the gas from the device selected from the sound suppressor, a suppressor canister, and a firearm (see devices listed in last ¶ of translation, page 1, including a firearm).  
	With respect to claim 22, Bourderionnet teaches further comprising: a structure selected from a cover (D), a sheath, and an obstruction, wherein the structure (D) is adjacent and exterior to one or more of the plurality of ports (ports of tubes A/E) for managing a direction of the soundwaves of the sound to increase at least one of a level or an efficiency of the destructive interference.  It is noted that the increased level or efficiency of the destructive interferes is an increase relative to an identical device lacking cover/housing #D
	With respect to claim 23, Bourderionnet teaches wherein at least one of the whistles is positioned to cause the soundwaves of the sound produced by a first whistle (defined by one of ports in tube #A) in a group (defined by ports in tubes A and E) to arrive at the position of a second whistle (defined by one of ports in tube #E) in the same group (defined by ports in tubes A and E) and out of phase with the soundwave of the second whistle (defined by one of ports in tube #E) (see translation, page 2, sections beginning with “The basic device” and “The device works as follows” which discuss the noise cancellation/interference).  
Claims 1-4, 6-12, 14-15, 17-19 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone (2013/0227871).
	With respect to claim 1, Stone teaches a sound suppressor (Figures 2-4, #100 – note that the muzzle break functions to reduce or suppress sound – [0003]) comprising: a housing (101) for receiving a gas from a device (Figure 1, #F), the housing (101) including: a plurality of ports (105) for operating as whistles to suppress sound produced by the gas using destructive interference of the sound ([0041]-[0042]).  It is noted that Applicant uses the term whistle to essentially describe a port or passage for passing sound that is tuned to a particle frequency/pitch, which is also the function of the ports #105 ([0045]), as any opening in a gas flow device will be “tuned” based on dimensions of said opening relative to the gas flow through the device, as is well known the art.  Further, the device is “tuned” such that sounds from the opposing pairs of ports #105 cancel or destructively interfere with each other ([0041]-[0042]).
	With respect to claim 2, Stone teaches wherein the plurality of ports (105) are inherently at least partially out of phase with respect to time to create the destructive interference, as is it is well known and further acknowledged in Applicant’s Background section of the Specificity, that sound waves must be out of phase with one another so as to cancel, or destructively interfere with each other.  
	With respect to claim 3, Stone teaches wherein the gas is generated by combustion in the device (F).
	With respect to claim 4, Stone teaches wherein the device is selected from a firearm (F), an artillery unit, a cannon, a pistol, and a rifle.  
	With respect to claim 6, Stone teaches wherein the plurality of ports 105) are configured to be tuned to a predetermined frequency ([0045]).  
	With respect to claim 7, Stone teaches wherein the housing (101) further includes: a baffle (defined by thickness of body#101 including passages #106a-d) to delay a pressure wave of the gas from arriving at a first port (one of ports #105), thereby causing the destructive interference.  Because the passage (106a-d) length and location of openings (107) leading to passage and port #105 serve to tune the phase of the sound relative to sound traveling through the port of an opposing port (105, as seen in Figure 4), it is inherent that the “baffle” formed by the by thickness of body#101 including passages #106a-d will delay the pressure wave as claimed so as to tune the phase of the sound so as to allow for the cancellation of colliding sounds as discussed in ([0041][0042])
	With respect to claim 8, Stone teaches wherein at least a pair of ports (defined by opposing ports #105) are positioned a distance apart, bringing the soundwaves out of phase, thereby causing the destructive interference.  As discussed in the rejection of claim 2 above, it is well known and further acknowledged in Applicant’s Background section of the Specification, that sound waves must be out of phase with one another so as to cancel, or destructively interfere with each other.
	With respect to claim 9, Stone teaches a sound suppressor (Figures 2-4, #100 – note that the muzzle break functions to reduce or suppress sound – [0003]) comprising: a housing (101) including: an inlet (136) for receiving a gas from a device (Figure 1, #F), and a plurality of ports (105) for operating as whistles to suppress sound produced by the gas using destructive interference of the sound ([0041]-[0042]).  It is noted that Applicant uses the term whistle to essentially describe a port or passage for passing sound that is tuned to a particle frequency/pitch, which is also the function of the ports #105 ([0045]), as any opening in a gas flow device will be “tuned” based on dimensions of said opening relative to the gas flow through the device, as is well known the art.  Further, the device is “tuned” such that sounds from the opposing pairs of ports #105 cancel or destructively interfere with each other ([0041]-[0042]).
	With respect to claim 10, Stone teaches wherein the plurality of ports (105) are inherently at least partially out of phase with respect to time to create the destructive interference, as is it is well known and further acknowledged in Applicant’s Background section of the Specificity, that sound waves must be out of phase with one another so as to cancel, or destructively interfere with each other.  
	With respect to claim 11, Stone teaches wherein the gas is generated by combustion in the device (F).
	With respect to claim 12, Stone teaches wherein the device is selected from a firearm (F), an artillery unit, a cannon, a pistol, and a rifle.  
	With respect to claim 14, Stone teaches wherein the plurality of ports 105) are configured to be tuned to a predetermined frequency ([0045]).  
	With respect to claim 15, Stone teaches wherein the housing (101) further includes: a baffle (defined by thickness of body#101 including passages #106a-d) to delay a pressure wave of the gas from arriving at a first port (one of ports #105), thereby causing the destructive interference.  Because the passage (106a-d) length and location of openings (107) leading to passage and port #105 serve to tune the phase of the sound relative to sound traveling through the port of an opposing port (105, as seen in Figure 4), it is inherent that the “baffle” formed by the by thickness of body#101 including passages #106a-d will delay the pressure wave as claimed so as to tune the phase of the sound so as to allow for the cancellation of colliding sounds as discussed in ([0041][0042])
	With respect to claim 17, Stone teaches method for suppressing sound from a device (Figures 1-4, #100) comprising: receiving, at a housing (101), a gas from a device (F); directing the gas to a plurality of ports (105) in the housing (101), with the plurality of ports (105) operating as whistles; and using destructive interference of sound generated by the gas, thereby suppressing the sound ([0041]-[0042]).  It is noted that Applicant uses the term whistle to essentially describe a port or passage for passing sound that is tuned to a particle frequency/pitch, which is also the function of the ports #105 ([0045]), as any opening in a gas flow device will be “tuned” based on dimensions of said opening relative to the gas flow through the device, as is well known the art.  Further, the device is “tuned” such that sounds from the opposing pairs of ports #105 cancel or destructively interfere with each other ([0041]-[0042]).

	With respect to claim 18, Stone teaches further comprising: generating the gas by combustion in the device (F).
	With respect to claim 19, Stone teaches further comprising: directing the gas to a baffle (defined by thickness of body#101 including passages #106a-d); and delaying a pressure wave of the gas from arriving at a first port (one of ports #105), thereby causing the destructive interference.  Because the passage (106a-d) length and location of openings (107) leading to passage and port #105 serve to tune the phase of the sound relative to sound traveling through the port of an opposing port (105, as seen in Figure 4), it is inherent that the “baffle” formed by the by thickness of body#101 including passages #106a-d will delay the pressure wave as claimed so as to tune the phase of the sound so as to allow for the cancellation of colliding sounds as discussed in ([0041][0042])
	With respect to claim 21, Stone teaches further comprising: a structure selected from a cover, a sheath, and an obstruction (defined by facets #110a/b and respective surfaces #113a/b), wherein the structure is adjacent and exterior to one or more of the plurality of ports (105) for managing a direction of the gas from the device selected from the sound suppressor, a suppressor canister, and a firearm (F) ([0035]-[0036]).  
	With respect to claim 22, Stone teaches further comprising: a structure selected from a cover, a sheath, and an obstruction (defined by facets #110a/b and respective surfaces #113a/b), wherein the structure is adjacent and exterior to one or more of the plurality of ports (105) for managing a direction of the soundwaves of the sound to increase at least one of a level or an efficiency of the destructive interference ([0035]-[0036]).  It is noted that the increased level or efficiency of the destructive interferes is an increase relative to a similar structure lacking the angular orientation of the opposing ports.
	With respect to claim 23, Stone teaches wherein at least one of the whistles is positioned to cause the soundwaves of the sound produced by a first whistle (defined by one of ports #105 opposing another port #105) in a group (defined by ports by of opposing ports #105 as seen in Figure 4) to arrive at the position of a second whistle (defined by another port #105 opposing the aforementioned “one of ports #105”) in the same group (defined by ports by of opposing ports #105 as seen in Figure 4) and out of phase with the soundwave of the second whistle ([0041]-[0042]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stone (2013/0227871) in view of AAPA (Applicant’s Admitted Prior Art).
	With respect to claims 16 and 20, Stone is relied upon for the reason and disclosures set forth above.  Stone further teaches wherein at least a pair of ports (105) are positioned apart by a predetermined amout, thereby causing the destructive interference ([0041]-[0042]).  
	Although implied, Stone fails to explicitly teach wherein at least a pair of ports are positioned apart by half of a predetermined wavelength, thereby causing the destructive interference.  
	AAPA teaches wherein it is known that two identical sound waves that are a half wavelength apart will cancel each other out (See [0004], Prior art Figures 2-3), and hen combined teaches wherein at least a pair of ports (Stone, #105) are positioned apart by half of a predetermined wavelength, thereby causing the destructive interference. 
	Although the ability for two sound waves to cancel each other out is a matter of physics and inherent to the device of Stone, as stone teach two opposing sound waves canceling each other, because Stone does not explicitly teach how this described interfere/cancellation is accomplished,  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Stone, with the apparatus of AAPA so as to fine tune the device to ensure that the intended opposing sound waves cancel one another, by ensuring that the ports produce a combination of two identical soundwaves being emitted from sources (i.e. opposing ports 105 of Stone) that are half of a wavelength apart.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to sound suppressors are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (9:00-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837